United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2761
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
John Richard Ross,                       *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: August 2, 2001
                                Filed: August 7, 2001
                                    ___________

Before LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       John Richard Ross pleaded guilty, on the second day of his trial, to bank fraud,
in violation of 18 U.S.C. § 1014, and assaulting a federal agent, in violation of 18
U.S.C. § 111(a)(1). At sentencing, the district court1 denied Ross an acceptance-of-
responsibility reduction and sentenced him to concurrent terms of 20 months
imprisonment and 5 years supervised release on each count, and ordered restitution of
$38,000. On appeal, counsel has filed a brief and moved to withdraw pursuant to


      1
      The HONORABLE HOWARD F. SACHS, United States District Judge for the
Western District of Missouri.
Anders v. California, 386 U.S. 738 (1967), challenging only the denial of the reduction.
Ross has filed a pro se supplemental brief arguing that he was compelled to plead guilty
because his counsel refused to submit certain evidence at trial.

      Having thoroughly reviewed the record, we conclude that in the written plea
agreement Ross knowingly and voluntarily waived his right to appeal his conviction
and sentence. See United States v. Morrison, 171 F.3d 567, 568 (8th Cir. 1999);
United States v. Michelsen, 141 F.3d 867, 871-72 (8th Cir.), cert. denied, 525 U.S. 942
(1998). To the extent Ross argues that his plea was involuntary, we reject his
argument, as he did not seek to withdraw his plea below. See United States v. Murphy,
899 F.2d 714, 716 (8th Cir. 1990) (claim that guilty plea was involuntary must first be
presented to district court and is not cognizable on direct appeal).

      Accordingly, we enforce the appeal waiver, dismiss this appeal, grant counsel’s
motion to withdraw, and deny Ross’s pending motion as moot.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-